 Case: 1:16-cv-08637 Document #: 4101 Filed: 12/14/20 Page 1 of 2 PageID #:276219




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                     )
IN RE:                               )               Case No. 16-cv-8637
                                     )
     BROILER CHICKEN ANTITRUST )                     Judge Thomas M. Durkin
     LITIGATION                      )               Magistrate Judge Jeffrey T. Gilbert
                                     )
This Document Relates to All Actions )
____________________________________)


               AMENDMENT TO THE AGREED CONFIDENTIALITY ORDER

         Paragraph 11 of the Agreed Confidentiality Order [Dkt. 202] is hereby amended

to include the following at sub-paragraph c:

         For any document, other than deposition testimony, that contains Confidential or

Highly Confidential Information, Intervenor United States Department of Justice

(“DOJ”) may disclose and use the document in a criminal case, provided the following

procedure is satisfied prior to any disclosure or use:

         (i)     At least five business days prior to any disclosure or use in a criminal

                 case, DOJ must notify the designating party of the specific document that

                 DOJ intends to disclose or use, the specific criminal case in which DOJ

                 intends to make the disclosure or use, the date of the intended disclosure

                 or use, and the nature of the intended disclosure or use (e.g., production to

                 a defendant, use as an exhibit to a brief, use as an exhibit in a hearing or at

                 trial);
Case: 1:16-cv-08637 Document #: 4101 Filed: 12/14/20 Page 2 of 2 PageID #:276220




     (ii)    Within the five-day period, the designating party may object in writing to

             DOJ;

     (iii)   If the designating party objects, DOJ and the designating person must

             meet-and-confer in good faith to discuss the objection and potential

             resolution. The parties must abide by the procedure established in

             Paragraph 11.a.

     (iv)    If the meet-and-confer results in an impasse, DOJ may move this Court to

             resolve the objection. The terms of Paragraph 11.b of this Order shall

             govern.

     (v)     Any disclosure or use of documents marked with any confidentiality

             designation in the above-captioned matter that DOJ makes as a result of

             this sub-paragraph must be designated at least as “Confidential Business

             Information” under the Amended Protective Order entered in United

             States v. Penn et al., 20-cr-152-PAB (D. Col.)[Dkt. 160], or a protective order

             that provides at least substantially similar confidentiality protections.



     SO ORDERED.

     Date: December 14, 2020

                                                 _________________________
                                                 Judge Thomas M. Durkin
                                                 United States District Court
